ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_02_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANTAN
OIL Co. CASE

REQUEST FOR THE INDICATION

OF INTERIM MEASURES OF PROTECTION
(UNITED KINGDOM / IRAN)

ORDER OF JULY Sth, 1951

1951

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE |
DE L’ANGLO-IRANTAN OIL Co.

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES
(ROYAUME-UNI / IRAN)

ORDONNANCE DU 5 JUILLET 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows :

“Anglo-Iranian Oil Co. Case, Order of July 5th, 1951:
ILC. J. Reports 1951, p. 89.”

La présente ordonnance doit être citée comme suit :

«Affaire de l'Anglo-Tranian Où Co., Ordonnance du
5 juillet 1951: C. I. J. Recueil 1951, p. 89.»

 

N° de vente: 62
Sales number

 

 

 
89

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951 1951
; Le 5 juillet

oe Rôle général
5 juillet 1951 n° 16

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES
(ROYAUME-UNI / IRAN)

ORDONNANCE

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-
dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIÉ,
DE VISSCHER, Sir Arnold McNarr, M. KLAESTAD,
Bapawi Pacua, MM. Reap, Hsu Mo, juges ; M. Ham-
BRO, Greffier.

La Cour,

ainsi composée,

après délibéré en Chambre du Conseil,

vu les articles 41 et 48 du Statut de la Cour,
vu l'article 61 du Règlement de la Cour,

Dans V’instance ouverte devant la Cour par la requête en date
du 26 mai 1951 par le Royaume-Uni de Grande-Bretagne et d’Ir-
lande du Nord, agissant contre l'Empire de l'Iran dans l'affaire de
PAnglo-Iranian Oil Company, Limited,

Rend l'ordonnance suivante :

Vu la demande, datée du 22 juin 1951, déposée et enregistrée au
Greffe le même jour, par laquelle le Gouvernement du Rovaume-
Uni, invoquant l’article 41 du Statut et l’article 61 du Règlement
et se référant à la requête du 26 mai aux termes de laquelle il se
réservait le droit de demander des mesures conservatoires, prie la

4
ORDONN. DU 5 VII 51 (ANGLO-IRANIAN OIL Co.) go

Cour d’indiquer que, en attendant son jugement définitif en l’affaire
de l Anglo-Iranian Oil Company :

a)

b)

d)

Î)

8)

Le Gouvernement impérial d'Iran doit autoriser l’Anglo-Iranian

Oil Company, Limited, ses employés et agents, à prospecter et à
extraire le pétrole, à transporter, raffiner ou traiter de toute
autre manière, à rendre propre au commerce, et à vendre ou
exporter le pétrole extrait, et, de manière générale, à continuer
l'exploitation qu'elle avait entreprise avant le rer mai 1951, le
Gouvernement impérial de l'Iran, ses employés ou agents, ou
tout conseil, commission, comité ou aütres organismes désignés
par ledit Gouvernement devant s'abstenir de toute immixtion
visant à empêcher ou à mettre en danger les opérations de la
Compagnie.

Le Gouvernement impérial d’Iran ne doit, par aucune mesure
exécutive ou législative ou par la voie judiciaire, entraver, em-
pêcher, ou tenter d’entraver ou d’empécher l’Anglo-Iranian Oil
Company, Limited, ses employés ou agents d'effectuer ou de
continuer à effectuer les opérations ci-dessus.

Le Gouvernement impérial d’Iran ne doit, par aucune mesure
exécutive ou législative ou par la voie judiciaire, séquestrer,
saisir ou tenter de séquestrer ou de saisir aucun bien de l’Anglo-
Iranian Oil Company, Limited, ni porter atteinte d’une autre
manière à de tels biens, y compris (mais sans préjuger la décision
qui sera prise sur le fond) les biens que le Gouvernement impérial
d'Iran a déjà entendu nationaliser ou exproprier d'une autre
manière.

Le Gouvernement impérial d’Iran ne doit, par aucune mesure
exécutive ou législative ou par la voie judiciaire, séquestrer ou
saisir, ou tenter de séquestrer ou de saisir, les fonds acquis par
VAnglo-Iranian Oil Company, Limited, ou qui se trouvent en
possession ou sous le contrôle de l’Anglo-Iranian Oil Company,
Limited, y compris (mais sans préjuger la décision qui sera prise
sur le fond} les fonds que le Gouvernement impérial d’Iran a en-
tendu nationaliser ou exproprier d’une autre maniére ou les fonds
acquis grace 4 des biens que ledit Gouvernement a entendu natio-
naliser ou exproprier d’une autre maniére.

Le Gouvernement impérial d’Iran ne doit, par aucune mesure
exécutive ou législative ou. par la voie judiciaire, prescrire, ou
tenter de prescrire à l’Anglo-franian Oil Company, Limited, de
disposer des fonds visés à la litt. d) ci-dessus, si ce n'est en
conformité des termes de la Convention de 1933 ou de toute autre
mesure à indiquer par la Cour.

Le Gouvernement impérial d'Iran doit faire en sorte que nulle
mestire quelconque ne soit prise de nature à porter préjudice au
droit du Gouvernement du Royaume-Uni à l'exécution d’une
décision que la Cour rendrait en sa faveur sur le fond, si la Cour
rend une telle décision.

Le Gouvernement impérial d'Iran et le Gouvernement du Royaume-
Uni doivent faire en sorte que nulle mesure quelconque ne soit

5
ORDONN. DU 5 VII 5I (ANGLO-IRANIAN OIL Co.) OI

prise de nature à aggraver ou étendre le différend dont la Cour
est saisie; le Gouvernement impérial d’Iran doit notamment
s'abstenir de toute propagande visant à enflammer l'opinion
iranienne contre l’Anglo-Iranian Oil Company, Limited, et le
Royaume-Uni.

Considérant que, le jour du dépôt de la demande en indication de
mesures conservatoires, le texte de cette demande a été transmis au
Gouvernement de l'Iran, et que, également le même jour, les
conclusions qui y sont énoncées ont été communiquées par la voie
télégraphique audit Gouvernement ;

Considérant que le Greffe, en se référant à l’article 41, para-
graphe 2, du Statut, a notifié ladite demande au Secrétaire général
des Nations Unies et que, conformément à l’article 40, paragraphe 3,
du Statut, la demande a été communiquée aux Membres des Nations
Unies par l'entremise du Secrétaire général ainsi qu'aux autres
États admis à ester en justice devant la Cour ;

Vu le message que, le 23 juin, le Président de la Cour a, par la
voie télégraphique, adressé au Président du Conseil et au ministre
des Affaires étrangères de l’Iran, et qui est ainsi conçu :

« La Cour devant se réunir pour examiner la demande en indica-
tion de mesures conservatoires déposée le 22 juin par l'agent du
Gouvernement du Royaume-Uni, je dois, en vertu de l’article 61
du Règlement, prendre les mesures qui me paraissent nécessaires
en vue de permettre a la Cour de statuer utilement. A cet effet,
j'ai l'honneur de suggérer à Vos Excellences que le Gouvernement
impérial donne à ses services l’instruction d'éviter toutes mesures
susceptibles de rendre impossible ou difficile l'exécution de l'arrêt
que la Cour pourrait être amenée à rendre et de veiller à prévenir
toute aggravation du différend soumis à la Cour. Les dispositions
que le Gouvernement impérial iranien arréterait à cet effet ne
sauraient faire obstacle aux considérations que ce Gouvernement
jugerait à propos de soumettre à la Cour soit dans la procédure
relative à la demande de mesures conservatoires dans laquelle
chaque Partie aura la faculté de se faire entendre à l'audience du
30 juin, soit ultérieurement au sujet de la requête présentée le
26 mai par le Royaume-Uni. »

Vu la réponse audit message transmise par la voie télégraphique
le 29 juin à la légation d'Iran à La Haye, et quia été, le même jour,
remise au Président de la Cour par le ministre d’Iran à La Haye,
enregistrée et communiquée à l’agent du Gouvernement du
Royaume-Uni ;

Vu le texte définitif de ladite réponse, composé d’un message
signé « B. Kazemi, ministre des Affaires étrangères d’Iran », suivi
d’un exposé accompagné de trois annexes, texte remis le 30 juin
au Président de la Cour par le ministre d’ Iran à La Haye et égale-
ment communiqué à l’agent du Royaume-Uni ;
ORDONN. DU 5 VII 5I (ANGLO-IRANIAN OIL CO.) 92

Considérant que ladite réponse énonce :

« Vu les considérations qui précèdent, le Gouvernement de
l'Iran espère que la Cour déclarera que l'affaire échappe à sa com-
pétence, étant donné le défaut du pouvoir juridique du demandeur
et étant donné le fait que l'exercice du droit de souveraineté n’est
pas susceptible d’un recours. Dans ces conditions, la demande en
indication de mesures conservatoires doit naturellement être
rejetée. »

Considérant que le 23 juin, lendemain du dépôt de la demande
en indication de mesures conservatoires, le Gouvernement du
Royaume-Uni, en la personne de l’agent. désigné par lui en l'affaire,
et le Gouvernement de l'Iran, en la personne de son ministre des
Affaires étrangères, avaient été avisés que la Cour tiendrait audience
le 30 juin pour donner aux Parties la possibilité de faire entendre
leurs observations au sujet de la demande ;

Considérant qu'à l'ouverture de l’audience ainsi fixée, le Président
de la Cour a constaté la présence devant la Cour de l'agent du
Gouvernement du Royaume-Uni, sir Eric Beckett, K. C. M. G.,
K. C., jurisconsulte du Foreign Office, ainsi que du très honorable
sir Frank Soskice, K. C., M. P., Attorney-General, de M. H. Lauter-
pacht, K. C., professeur de droit international à l’Université de
Cambridge, de M. A. K. Rothnie, Eastern Department, Foreign
Office, et de MM. H. A. P. Fisher et D. H. N. Johnson, conseils ;

Considérant que le Gouvernement de l'Iran ne s’est pas fait
représenter à cette audience ;

Oui sir Frank Soskice, en ses observations au nom du Gouverne-
ment du Royaume-Uni sur la demande en indication de mesures
conservatoires ;

Considérant que les conclusions de la demande du Gouvernement
du Royaume-Uni, reproduites ci-dessus, ont été maintenues au
cours de l’audience ;

Considérant que, dans son message du 29 juin 1951, le Gouverne-
ment de l’Iran a déclaré qu’il repoussait la demande en indication
de mesures conservatoires présentée par le Gouvernement du
Royaume-Uni, motifs’ pris principalement du défaut de qualité du
Gouvernement du Royaume-Uni a leffet de saisir la Cour d'un
différend qui s’est élevé entre le Gouvernement de l'Iran et l’Anglo-
Iranian Oil Company, Limited, et de la circonstance que ce diffé-
rend, mettant en cause l'exercice des droits souverains de l’Iran,
relèverait exclusivement de la compétence nationale de cet État
et, à ce titre, échapperait par sa nature aux méthodes de règlement
spécifiées par la Charte ;

Considérant qu’il ressort de la requête introductive d’instance
du Gouvernement du Royaume-Uni que ce Gouvernement prend,
en l’espèce, fait et cause pour une société britannique et agit au
titre de la protection diplomatique ;

Considérant que le grief indiqué dans la requête est celui d’une
prétendue violation du dicit international constituée par la rupture .

7
ORDONN. DU 5 VII 5I (ANGLO-IRANIAN OIL Co.) 93

du contrat de concession du 29 avril 1933 et par un déni de justice
qui, selon le Gouvernement du Royaume-Uni, résulterait du refus
du Gouvernement de l’Iran d’accepter Varbitrage prévu par ce
contrat, et qu'on ne saurait admettre a priori qu'une demande
fondée sur un tel grief échappe complètement à la juridiction inter-
nationale ; .

Considérant que la constatation précédente est suffisante pour
autoriser en droit la Cour à examiner la demande en indication de
mesures conservatoires ;

Considérant que l'indication de telles mesures ne préjuge en rien
la compétence de la Cour pour connaître au fond de l'affaire et
laisse intact le droit du défendeur de faire valoir ses moyens à
l'effet de la contester ;

Considérant que l'objet des mesures conservatoires prévues au
Statut est de sauvegarder les droits de chacun en attendant que la
Cour rende sa décision ; que, de la formule générale employée par
l’article 41 du Statut et du pouvoir reconnu à la Cour par l’article 61,
paragraphe 6, du Règlement, d'indiquer d'office des mesures
conservatoires, il résulte que la Cour doit se préoccuper de sauve-
garder par de telles mesures les droits que l'arrêt qu’elle aura ulté-
rieurement à rendre pourrait éventuellement reconnaître, soit
au demandeur, soit au défendeur ;

Considérant que l’état de choses actuel justifie l'indication de
mesures conservatoires ;

Par ces motifs,
La Cour

Indique, à titre provisoire, en attendant l'arrêt définitif dans
l'affaire introduite le 26 mai 1951 par le Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord contre le Gouverne-
ment impérial de l’Iran, les mesures conservatoires suivantes qui
s’appliqueront sur la base d’un respect réciproque :

I. Que le Gouvernement de l'Iran et le Gouvernement du
Royaume-Uni veillent chacun 4 empécher tout acte qui pourrait
préjuger les droits de l’autre Partie à l’exécution de l'arrêt que la
Cour peut être appelée à rendre au fond;

2. Que le Gouvernement de l’Iran et le Gouvernement du
Royaume-Uni veillent chacun à empêcher tout acte, de quelque
nature qu'il soit, qui pourrait aggraver ou étendre le différend
soumis à la Cour ;

3. Que le Gouvernement de l'Iran et le Gouvernement du
Royaume-Uni veillent chacun à ce que ne soit appliquée aucune
mesure, de quelque nature qu’elle soit, dont le but serait d’entraver

8
ORDONN. DU 5 VII 51 (ANGLO-IRANIAN OIL CO.) 94

la continuation de l'exploitation industrielle et commerciale de
l’Anglo-Iranian Oil Company, Limited, telle qu’elle s’exergait
avant le 1®7 mai 1951;

4. Que l’exploitation de la Société en Iran se continue sous la
direction de son personnel directeur tel qu'il existait avant le
I mai 1951, sous réserve de modifications qui pourraient être
apportées d’accord avec la Commission de surveillance visée au

paragraphe 5;

5. Afin d'assurer la pleine efficacité des dispositions précédentes,
dispositions qui, de toute façon, conservent leur autorité propre,
qu’il soit institué par accord du Gouvernement de l'Iran et du
Gouvernement du Royaume-Uni, une Commission, dite Commission
de surveillance, composée de deux membres désignés par chacun
des Gouvernements susdits, et d’un cinquième membre ressortissant
d'un Etat tiers, désigné de commun accord par ces Gouvernements,
ou, à défaut d’accord et à la demande coniointe des Parties, par le
Président de la Cour.

La Commission aura pour mission de veiller à ce que l'exploitation
de la Société se poursuive conformément aux dispositions ci-dessus
indiquées. Elle aura, entre autres, à vérifier les recettes et dépenses,
à veiller à ce que les sommes provenant des recettes effectuées et
qui excéderaient les dépenses nécessitées par la marche normale de
l'exploitation et autres charges normales incombant à 1’Anglo-
Iranian Oil Company, Limited, soient versées dans tels établisse-
ments bancaires dont elle approuvera le choix avec engagement de
ceux-ci de n’en disposer que selon ce qui résultera soit de décisions
de la Cour, soit de l’accord des Parties.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le cing juillet mil neuf cent cinquante
et un, en quatre exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement impérial de l’Iran, au Gouvernement du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, et au Secrétaire
général des Nations Unies pour transmission au Conseil de Sécurité.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRo.
OI

‘HA (eydvwd)
‘af (?ydvwd)

“OJUOPISSIP UOIUIdO Ine, ep untuW0d 950dX9 ]
JOUBUUOPIO 9JIPEL 8 AUOUSIOÏ ‘INOT EI ep SOUEUUOPIO | R IAITEI as
oanod ou juerepop ‘sesn{ ‘vHOVg IMVAVS 39 DISHVINIM ‘HW

C6 (09 TIO NVINVUI-OTONV) If IA S nda ‘NNOGYO
